Citation Nr: 1111732	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired heart disability.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and an observer



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2007.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in October 2009 at which time it was remanded to ensure compliance with the Board's directives of a March 2008 remand.  The Board's remand directives have been substantially complied with and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran incurred an acquired heart disability in service or that an acquired heart disability is otherwise attributable thereto.

2.  The Veteran has no service-connected disabilities.



CONCLUSIONS OF LAW

1.  Service connection for an acquired heart disability is not established.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2004.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that the claims are being denied, and hence no rating or effective date will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of his claimed disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA opinion obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  It adequately addresses the question at hand, particularly the etiology of the Veteran's claimed acquired heart disability, and addresses the facts of this particular case.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that in its previous remand instructions it directed that if the December 2008 VA examiner was unavailable to provide an addendum opinion then the Veteran should be afforded a new VA examination.  The December 2009 opinion was offered by another VA examiner; thus, it appears that the December 2008 examiner was unavailable.  The Veteran was not provided another VA examination.  Nevertheless, the opinion is clearly adequate to decide the claim and was based upon a review of the record, particularly the Veteran's service treatment records, Dr. Sabates' opinion, and the Veteran's post-service clinical records.  Barr, supra.; Stefl, supra.

Moreover, the Board has considered the holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, substantial compliance, not absolute compliance, is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As explained above, the failure to schedule the Veteran for an additional physical examination following the remand was clearly not outcome determinative and the opinion is adequate to address the issues particular to the present case.  Accordingly, the Board finds that VA has substantially complied with its remand directive.  Id.  Furthermore, in the circumstances of this case, another remand for a VA examination would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to assist the appellant in this case, and further development and further expending of VA's resources are not warranted.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16(a) (2010).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts and Analysis

A review of the Veteran's service treatment records reveals that the Veteran was diagnosed as having a functional grade I apical systolic murmur in June 1956.  This assessment was noted as being "NCD," i.e. not considered disabling.  

The service treatment records do not disclose any references to treatment for any heart disability.  Upon discharge the Veteran's heart, including thrust, size, rhythm and sounds, was noted as normal upon clinical evaluation.  See April 1958 report of medical examination.

The earliest documented medical evidence pertaining to the Veteran's heart is dated in February 2001.  In this regard, records from Westside Diagnostic Imaging note impressions of borderline cardiomegaly, sclerotic nonstenotic aortic valve with severe aortic insufficiency, thickened anterior mitral leaflet with possible ruptured cord or vegetation associated with moderate mitral insufficiency and left ventricular hypertrophy and enlargement with mild diffuse hypokinesis.  

Of record is a report of office consultation from Dr. Sabates dated in September 2001.  This reveals that the Veteran was diagnosed as having an abnormal electrocardiogram suggesting perhaps prior anteroseptal wall myocardial infarction, as well as significant valvular heart disease consistent with severe aortic insufficiency and thickening anterior mitral valve leaflet with possible ruptured chordae or vegetation associated with moderate mitral regurgitation, left ventricular hypertrophy, and possible hypertension.  In this regard, Dr. Sabates referenced the Westside Diagnostic Imaging Studies.    Dr. Sabates noted that the Veteran "definitely present[ed] a dilemma in the fact that he [was] totally asymptomatic" at this time.  

In October 2001 the Veteran presented at the Florida Medical Center for evaluation of a heart murmur.  At this time, it was noted that the Veteran was asymptomatic in this regard, but evaluation was requested as the Veteran was to undergo a hernia repair.  An echocardiogram showed evidence of aortic insufficiency.  Mild left ventricular dysfunction was assessed at this time.  

Westside Diagnostic Imaging records dated in October 2001 reveal that the Veteran was diagnosed as having a sclerotic nonstenotic aortic valve with severe aortic insufficiency, a thickened anterior mitral leaflet with possible ruptured cord or vegetation associated with moderate mitral insufficiency, and left ventricular hypertrophy and enlargement with mild diffuse hypokinesis.

Treatment reports from Diagnostic Cardiology Associates reveal that the Veteran was diagnosed as having aortic stenosis, insufficiency of the mitral valve, and insufficiency of the tricuspid valve.

Records from Dr. Stern reveal that the Veteran was diagnosed as having grade 1/6 aortic insufficiency and generally asymptomatic moderately severe aortic insufficiency in February 2002.

Treatment records from Diagnostic Associates reveal that the Veteran was diagnosed as having severe aortic insufficiency in June 2002.  He was noted as doing well at this time and as being asymptomatic with strenuous activity.  

In September 2002 the Veteran presented at the VA Deerfield Beach Community Based Outpatient Clinic (CBOC) to establish care.  At this time a history of aortic regurgitation diagnosed 3 years prior with aortic insufficiency, moderately severe, was noted.  Subsequent records from the CBOC note a similar history, as well as treatment for hypertension and hypothyroidism.  

In November 2004 the Veteran presented at the West Palm Beach, FL, VA Medical Center (VAMC), with a complaint of intermittent chest pain for 2 days.  A prior medical history of hypertension, hypothyroidism, alcohol abuse with abnormal liver function tests and aortic insufficiency was noted at this time.  Unstable angina was assessed at this time.  The Veteran was admitted to the VAMC and treated.  He was later discharged to his residence and received follow-up care through the Deerfield Beach CBOC.  Subsequent records document continued impressions of aortic valve insufficiency, as well as a heart murmur.  

In June 2007 the Veteran offered testimony before the Board.  At this time he related his history of being assessed as having a heart murmur in service following medical testing over the course of three days.  He related that prior to service he experienced a blackout when he was running on a baseball field.  He speculated that this may have been due to heat exhaustion, but felt that it was not.  He related that he "did not know nothing about a heart condition" at that time.  He also testified that he served as a MP in service and that on one occasion during a chase he experienced a similar blackout and had "fluttering" at the time.  With respect to his post-service history he related that the guessed that he had sought treatment from a doctor for a heart condition about 3 to 5 years following service; however, he was uncertain of this history.  He offered a history of experiencing blackouts between his discharge and when he first sought medical care.  

Of record is a September 2007 letter from Dr. Sabates.  In this letter. Dr. Sabates relates that he was treating the Veteran for ischemic heart disease, bicuspid aortic valve with severe aortic insufficiency, depressed left ventricular function and hypertension.  Dr. Sabates noted a "[c]omprehensive review of previous records," including the aforementioned June 1956 assessment of grade 1 apical systolic murmur, and opined that "the current diagnosis is related to the original in-service diagnosis" of grade 1 systolic murmur.  Dr. Sabates commented that the Veteran's present condition was "the result of this condition worsening over the past fifty years."  

In December 2008 the Veteran was provided a VA examination.  The examiner noted that the Veteran's complains were mainly intermittent dizziness, shortness of breath and chest pain, as well as numbness of the left shoulder and arm.  The Veteran reported having had dizziness on and of for 20 years.  He had no history of myocardial infarction, congestive heart failure or cardiac surgery.  Examination resulted in diagnoses of chronic obstructive pulmonary disease, (COPD), essential hypertension, hypothyroidism, grade 1/6 systolic and diastolic murmur, moderate to severe aortic insufficiency and dilated left ventricle.   The examiner noted that the murmurs could cause future damage to the heart, such as congestive heart failure; however, the examiner did not discuss whether the heart murmur was related to any of the diagnoses noted in his report. 

In his initial December 2008 examination report, however, the VA examiner made no mention of Dr. Sabates' opinion.  In a January 2009 addendum, the examiner noted that he had reviewed the claims file and he reiterated the contents of Dr. Sabates' September 2007 opinion in passing.  Accordingly, the Board returned the opinion for clarification.  

In accordance with the Board's remand directives an addendum opinion was obtained and associated with the claims file in December 2009.  The VA examiner noted that the systolic murmur identified during service was described as a functional murmur, which is a very common occurrence in young males.  The examiner further explained that these murmurs are innocent and do not represent a pathological condition as shown by the fact that the Veteran did not suffer from any cardiac symptoms during service.  The examiner noted that there was no relationship between these types of murmurs and the development of valvular disease later in life.  The examiner stated that it was obvious that his aortic valvular disease was the result of valvular calcification as evidenced by various tests confirming a diagnosis of calcific aortic valve disease.  

With respect to Dr. Sabates' September 2007 opinion that the murmur noted in service was related to the present aortic valve disease, the examiner stated that she disagreed with it.  She explained that there was no evidence on the various echocardiograms that the Veteran had a bicuspid aortic valve, which the examiner felt Dr. Sabates implied in his opinion.  

Initially, the Board notes the documented in-service grade I apical systolic murmur and the question of whether this impression, standing alone, constitutes actual disability.  As the most recent VA opinion indicates, this assessment did not represent a pathological condition.  Accordingly, it is not a disability subject to service connection.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that the term "disability" as used for VA purposes refers to impairment of earning capacity).  

Nevertheless, the Veteran obviously currently has a cardiac disability and the record raises the question of whether the condition is attributable to service.  Resolution of this question requires the Board to resolve the opinions of Dr. Sabates and the VA examiners.  In this regard, the Board finds that the VA examiner's opinion carries more weight.  Dr. Sabates' opinion is a bald statement that the Veteran's currently diagnosed heart disability is attributable to service and is unaccompanied by any rationale.  On the other hand, the December 2009 VA opinion contains adequate rationale for its conclusion and explains that the in-service notation of a grade 1 systolic murmur was a benign finding.  In addition, the VA opinion specifically addresses Dr. Sabates' opinion, explaining that if it were correct, then echocardiograms, of which there are several of record, would indicate that the Veteran had a bicuspid aortic valve.  No such pathology is demonstrated by the record and the VA examiner confirmed this fact.  For these reasons, the Board places greater probative weight on the opinion of the VA examiner.

The Board has also considered the lay assertions of the Veteran.  In this regard, although the Veteran may competent to describe symptoms he experienced during service and thereafter, he is not necessarily competent to attribute those symptoms, such as blackouts and fluttering, to an underlying cardiac disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  As noted above, the VA examiner reviewed the Veteran's history and considered his lay reports; however, the examiner felt that there were no cardiac symptoms in service, and no relationship between his murmur and the valvular disease diagnosed later in life.  The Board finds this opinion, provided by a competent health care specialist, to be more persuasive than the Veteran's lay assertions.

Furthermore, the Board also notes that there are significant contradictions in the Veteran's own reports as to his history.  For example, his provided history of seeking medical treatment for a heart condition 3 to 5 years following his discharge, is contradicted by the medical evidence showing that the Veteran was asymptomatic as recently as 2001.  His provided history of blackouts is also inconsistent with his December 2008 provided history of having experienced only dizziness over the prior past 20 years, or since 1988.  Given these contradictions, the Board concludes that the Veteran's own statements as to his history lack credibility and are of no probative value.  

In sum, the documented in-service murmur does not constitute a disability for VA compensation purposes.  Moreover, the competent and probative evidence preponderates against finding that the Veteran's current heart disability is attributable to that murmur, or is otherwise related to service.  Gilbert, supra.  Accordingly, the claim for service connection of an acquired heart disability must be denied.  

Likewise, the claim for a TDIU must also be denied.  A review of the record discloses that the Veteran has no service-connected disabilities.  The Veteran must have at least one service-connected disability for consideration of a TDIU.  38 C.F.R. §§ 3.340, 4.16(a).  Accordingly, a TDIU cannot be established.  



ORDER

Entitlement to service connection for an acquired heart disability is denied.

Entitlement to a TDIU due to service-connected disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


